Citation Nr: 0915626	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  96-36 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for paranoid schizophrenia.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for pulmonary tuberculosis.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney-at-
Law


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant had active service from October 1971 to 
February 1972.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of January 1996 and February 1999 by 
the Detroit, Michigan, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The Board notes that a rating decision in January 1974 denied 
the appellant's claims of entitlement to service connection 
for paranoid schizophrenia and pulmonary tuberculosis and 
that a rating decision in October 1979 determined that new 
and material evidence to reopen the claims had not been 
submitted.  The appellant did not complete an appeal of those 
decisions, which then became final.  See 38 U.S.C.A. § 7105 
(West 1991).  Thereafter, the appellant submitted additional 
evidence in an attempt to reopen the claims.  The RO has 
found that the additional evidence was not new and material 
and the current appeal ensued.

In December 1997, the Board remanded this case to the RO.  
The case was returned to the Board in April 2002.  
Subsequently, the Board denied the appellant's request to 
reopen his claim in a Decision issued in June 2002.  The 
appellant was notified of that action and appealed to the 
United States Court of Appeals for Veterans Claims, 
hereinafter the Court.  Following that appeal, the 
appellant's private attorney and VA's General Counsel filed a 
Joint Motion for Remand requesting that the Court vacate the 
Board's decision and remand the case.  The Joint Motion 
stated that the Board failed to sufficiently articulate its 
reasons and bases for its findings that the appellant was 
properly notified of the notice provisions of the Veterans 
Claims Assistance Act (VCAA).  The Court issued an Order in 
April 2003 granting the Joint Motion.

The claim was then remanded by the Board to the RO via the 
Appeals Management Center (AMC) for the purpose of ensuring 
that the appellant received the notification required by the 
Court.  The claim has since been returned to the Board for 
review.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  Service connection for schizophrenia and tuberculosis 
were originally denied via an RO's rating decision issued in 
January 1974.  The underlying reasoning for the denial was 
that both conditions pre-existed service and the evidence did 
not show that either disability was aggravated by the 
appellant's military service.  

3.  A rating decision in October 1979 found that new and 
material evidence had not been submitted sufficient to reopen 
the appellant's claim involving schizophrenia and 
tuberculosis.  In essence, the RO concluded that evidence did 
not suggest that the appellant's pre-existing service 
disabilities were aggravated by his military service.  

4.  The evidence received subsequent to the October 1979 RO's 
rating decision includes medical treatment records, VA 
medical records, private medical records, and statements 
provided by the appellant, friends of the appellant, and his 
attorney.  This evidence is duplicative and cumulative, and 
it is not so significant that it must be considered in order 
to fairly decide the merits of the appellant's claim.


CONCLUSIONS OF LAW

1.  The rating decision of October 1979, which found that new 
and material evidence had not been submitted sufficient to 
reopen the claims for entitlement to service connection for 
paranoid schizophrenia and pulmonary tuberculosis, is final.  
38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1978); currently 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

2.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for paranoid 
schizophrenia and pulmonary tuberculosis has not been 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(a) (effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a letter sent to 
the appellant from the agency of original jurisdiction (AOJ).  
The letter was undated but was received by the appellant's 
attorney on May 17, 2004.  This receipt was acknowledged in a 
letter to the RO dated June 7, 2004.  It is noted that after 
the appellant's attorney perused the undated letter, he 
informed the VA that the appellant had no further information 
to provide with respect to his claim.  Moreover, VCAA 
information was provided to the appellant and his attorney 
via the Supplemental Statement of the Case (SSOCs) that was 
issued in October 2008.  These pieces of correspondence 
informed the appellant of what evidence was required to 
reopen his claim, and of his, and VA's, respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.    

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a SOC or SSOC can constitute 
a "readjudication decision" that complies with all 
applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007) 
(Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.) 
 

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim . . 
. served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following:  (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions (along with those of 
his private attorney) as well as the communications provided 
to the claimant (and his attorney) by VA, it is reasonable to 
expect that the claimant understands what was needed to 
prevail.  See Sanders; see also Simmons v. Nicholson, 487 F. 
3d 892 (2007).  

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.  The 
Board has fulfilled its duty to assist.  In this instance, 
the VA obtained the appellant's available medical treatment 
records and those other records that the VA was made aware 
thereof.  As such, the VA obtained those records and they 
have been included in the claims folder, available for 
review.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant did not avail himself to this 
opportunity.  The appellant was given notice that the VA 
would help him obtain evidence but that it was up to the 
appellant to inform the VA of that evidence.  During the 
course of this appeal, the appellant and his representative 
have proffered documents and statements in support of the 
appellant's claim.  It seems clear that the VA has given the 
appellant every opportunity to express his opinions with 
respect to the issues now before the Board and the VA has 
obtained all known documents that would substantiate the 
appellant's assertions.

The Board would add that the undated VCAA letter (that was 
acknowledged by the appellant's attorney in June 2004) has 
complied with the content requirements as established in Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial. 

In this case, the notice letter provided to the claimant 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the claimant was informed about what evidence is 
necessary to substantiate the element required to establish 
service connection that were found insufficient in the 
previous denial.

Given the foregoing, the Board finds that the AMC has 
substantially complied with the Board's most recent 
development instructions in the Board's December 2003 Remand 
for the issues discussed in this Decision.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where the 
Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) appellant status; 2) existence of a 
disability; (3) a connection between the appellant's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

The AMC did provide notice of the Dingess requirements to the 
appellant.  This occurred in a letter from the AMC to the 
appellant in March 2006.  Hence, the Board finds no prejudice 
to the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence, which was needed to 
establish the claim, and since VA has obtained all relevant 
evidence.  The claimant demonstrated an understanding of the 
evidence required to substantiate the claim to reopen.  The 
claimant discussed the pertinent criteria and submitted 
supporting evidence and he has indicated that there was no 
further evidence to submit.  The criteria were discussed in 
the SOC and the SSOCs and the claimant was told why his claim 
could not be reopened pursuant to the requisite criteria.

In sum, the claimant was provided the information necessary 
such that any defective predecisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  Thus, the Board finds that although 
there may have been a VCAA deficiency, the evidence of record 
is sufficient to rebut this presumption of prejudice as the 
record shows that this error was not prejudicial to the 
claimant and the essential fairness of the adjudication 
process in this case was preserved.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

In August 2001, VA issued regulations to implement the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments, which apply only to claims governed by Part 3 of 
the Code of Federal Regulations, were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), which 
was made effective August 29, 2001.  While the VCAA and the 
regulations implementing the VCAA provide in some 
circumstances for VA to obtain an additional medical 
examination or opinion, special provisions apply to claims to 
reopen finally adjudicated claims filed after November 9, 
2000, allowing such development only if new and material 
evidence is presented or secured, given that the claim was 
previously denied.

In this regard, the Board observes that the VCAA appears to 
have left intact the requirement that a claimant must first 
present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
before the Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that 
claim.  It is specifically noted that nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  38 U.S.C.A. § 5103A(f) (West 2002 & Supp. 2006).

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (codified as amended at 38 C.F.R. 
§§ 3.156(a), 3.159(c)).  However, the regulation provisions 
affecting the adjudication of claims to reopen a finally 
decided claim are applicable only to claims received on or 
after August 29, 2001.  66 Fed. Reg. at 45,620.  Because the 
appellant's claim to reopen the previously denied claim of 
service connection was received before that date, those 
regulatory provisions do not apply.  The Board has considered 
the provisions of the VCAA in its adjudication of the issues 
of whether new and material evidence has been submitted to 
reopen the claims for service connection and finds that no 
further assistance in developing the facts pertinent to this 
limited issue is required at this time.

New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
Reopening the claim no longer requires a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome.  Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitted sufficient to reopen 
a claim as set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991)).  In determining whether evidence is new and 
material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claims as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

I.  Paranoid Schizophrenia

The evidence of record in October 1979 concerning the 
appellant's claimed psychiatric disability (schizophrenia, 
paranoid type), included service medical treatment records, 
post-service VA and private medical treatment records and 
reports, and the appellant's personal hearing testimony.

The service medical records revealed that, in a report of 
medical history for enlistment in September 1971, the 
appellant denied having or having had nervous trouble of any 
sort.  At an examination for enlistment in September 1971, 
the appellant's psychiatric status was reported as normal.  
The service medical records contained pages 3 and 4 of the 
report of a medical evaluation board, which noted that the 
appellant had been admitted to a service department hospital 
for psychiatric evaluation.  The diagnosis was schizophrenia, 
paranoid, chronic, manifested by loose thinking, visual and 
auditory hallucinations, religious delusions, and 
inappropriate affect, which, the medical evaluation board 
found, was not the result or an incident of service or 
aggravated thereby.  In December 1971, the appellant was 
transferred to the VA Westside Hospital, Chicago, Illinois, 
for further treatment.  On admission, he stated that he had 
been hospitalized two weeks after his entrance upon active 
duty.  The diagnosis was schizophrenia paranoid type, 
chronic, in partial remission.  In January 1972, marijuana 
was found in the appellant's possession by VA hospital 
personnel and he was transferred to the United States Naval 
Hospital, Great Lakes, Illinois, whence he was separated from 
service.

The evidence of record in October 1979 also included the 
report of a VA psychiatric examination in October 1973.  The 
diagnoses were schizophrenia, paranoid type, in partial 
remission, and history of drug dependence, marijuana.  The 
evidence also included records of VA inpatient and outpatient 
psychiatric treatment for a schizophrenic disorder.

At a personal hearing in December 1974, the appellant 
testified that, prior to service, in March 1971, he was 
hospitalized for treatment of a psychiatric condition for 
approximately six days at the Cook County Clinic in Chicago.

Finally, the evidence of record in October 1979 concerning 
the appellant's psychiatric status included a report by a 
private hospital in September 1979 that he had been diagnosed 
with tardive dyskinesia secondary to psychoactive medication.

The rating decision in January 1974 denied the appellant's 
claim for service connection for paranoid schizophrenia on 
the basis that the disorder had pre-existed his active 
military service and had not been aggravated by service.  The 
rating decision in October 1979 found that new and material 
evidence had not been submitted on the issue of whether an 
acquired psychiatric disorder pre-existed service and whether 
such disorder was aggravated by active service.

The appellant was informed of that decision and he did not 
appeal that decision.  Hence, that action became final.   In 
order to reopen the above claim, the appellant would have to 
submit new and material evidence.  Such evidence would have 
to tend to prove the merits of the claim as to each essential 
element that was a specified basis for the previous denial.  
Thus, in this case, to be new and material the evidence would 
need to be probative of the question of whether the 
appellant's schizophrenia began while he was in service, or, 
alternatively, whether it was a pre-existing service 
condition that was aggravated by the appellant's military 
service.  

The additional evidence added to the record since October 
1979 concerning the appellant's psychiatric disorder 
includes: voluminous records of continuing psychiatric 
treatment by VA and other public facilities, including a 
Michigan state prison system hospital; additional service 
medical records, including the complete medical evaluation 
board report of November 1971; and statements by the 
appellant.  It is further noted that since the Court's Order 
of April 2003, the appellant has submitted a "buddy" 
statement along with written statements in support of his 
claim.  He has not, however, proffered a medical opinion, 
either by a VA doctor or private physician, that suggests, 
insinuate, or imply that his pre-existing service 
schizophrenia was aggravated by his military service.  

The records of psychiatric treatment since 1979 show that the 
appellant still carries a diagnosis of schizophrenia, 
paranoid type, and that physicians have continued to 
prescribe psychoactive medication as part of his treatment.  
The extensive medical records added to the record, primarily 
from the Michigan prison system, where the appellant was 
incarcerated from 1986 to 2000, are new.  However, the 
additional medical records do not contain any findings or 
opinions on the issues of whether the appellant had a 
psychiatric disorder prior to his brief period of service and 
whether such disorder was aggravated by active service.  As 
such, the Board finds that the additional medical records 
have no probative value as to the basis of the prior final 
denial of service connection for paranoid schizophrenia.  
Therefore, the additional medical records are not material.

The complete copy of the medical evaluation board report of 
November 1971 noted that the appellant was admitted to the 
sick list after six days of active service and later 
transferred to the Naval Hospital in San Diego, California.  
The report also stated, "The patient also claims to have 
been in a psychiatric hospital in Chicago last March and 
escaped from there and had been traveling around the country 
and then recently joined the U.S. Marine Corps."  The Board 
finds that the pages which were missing from the medical 
evaluation board report prior to October 1979 are new but 
they are not material.  The additional evidence in the 
complete medical evaluation board report tends to show that 
the appellant had a major mental disorder prior to his 
enlistment, which he failed to disclose in his report of 
medical history in November 1971.  Such evidence is contrary 
to his claim for service connection for paranoid 
schizophrenia, not supportive of the claim, and so the 
complete medical evaluation board report is not material.

The additional evidence also includes statements by the 
appellant and others that he was not mentally ill prior to 
his period of active service.  However, as a layman, the 
appellant is not qualified to offer an opinion on a question 
of medical diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494- 495 (1992).  The appellant's contentions that he 
suffers from a mental disorder (schizophrenia) that began in 
or was aggravated by his military service are duplicative of 
his contentions made at the time of the prior final denial.  
Further, unsupported lay statements, even if new, do not 
serve as a predicate to reopen a previously disallowed claim.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  Laypersons 
are not competent to give a medical opinion as to diagnosis 
or causation.  Therefore, statements to that effect are not 
new and material evidence, see Vargas-Gonzalez v. West, 12 
Vet. App. 321 (1999), and are insufficient to reopen the 
claim.  See Savage v. Gober, 10 Vet. App. 488 (1997).  For 
that reason, his statements have no probative value and are 
not material.

In sum, none of the additional evidence with regard to the 
appellant's paranoid schizophrenia is new and material, and 
the claim of entitlement to service connection for paranoid 
schizophrenia is not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156(a) (2001).

II.  Pulmonary Tuberculosis

The evidence of record in October 1979 concerning the 
appellant's pulmonary status included service medical 
records, the report of a VA examination, personal hearing 
testimony, and the report of a private physician.

The medical evaluation board report of November 1971 noted 
that, during hospitalization at a service department 
facility, the appellant had a positive skin test for 
tuberculosis; a medical consultation found no evidence of an 
active tuberculin lesion; and a chest X-ray showed evidence 
of old, fibrotic scars in his lung fields.  The appellant was 
placed on INH medication which was to be continued for a 
year.

A VA chest X-ray in October 1973 showed a faint, ill-defined 
area of infiltration in the right infraclavicular region 
which suggested minimal pulmonary tuberculosis.  A test for 
acid fast bacilli was negative.  At a VA examination in 
October 1973, the diagnosis was minimal, inactive pulmonary 
tuberculosis, on chemotherapy.

At his personal hearing in December 1974, the appellant 
testified that in service he had a red bump on his right arm 
and he was told that he had tuberculosis.

In June 1975, T. W. A., DO, a pulmonary specialist, reported 
an impression of tuberculosis infection without disease.  Dr. 
T. W. A. stated that the appellant had had an adequate amount 
of INH and was considered to have non-active tuberculosis.

The rating decision in January 1974 denied entitlement to 
service connection for pulmonary tuberculosis on the bases 
that the appellant did not have the active disease of 
tuberculosis and that any such disease had pre-existed active 
service and had not been aggravated by service.  The rating 
decision in October 1979 found that new and material evidence 
had not been submitted on the issue of whether tuberculosis 
began in or pre-existed service and whether such disorder was 
aggravated by active service.

The appellant was informed of that decision and he did not 
appeal that decision.  Hence, that action became final.   In 
order to reopen the above claim, the appellant would have to 
submit new and material evidence.  Such evidence would have 
to tend to prove the merits of the claim as to each essential 
element that was a specified basis for the previous denial.  
Thus, in this case, to be new and material the evidence would 
need to be probative of the question of whether the 
appellant's tuberculosis began while he was in service, or, 
alternatively, whether it was a pre-existing service 
condition that was aggravated by the appellant's military 
service.  

The additional evidence added to the record since October 
1979 includes statements by the appellant and medical 
treatment records.  It is further noted that since the 
Court's Order of April 2003, the appellant has submitted a 
"buddy" statement along with written statements in support 
of his claim.  He has not, however, proffered a medical 
opinion, either by a VA doctor or private physician, that 
suggest, insinuate, or imply that he had active tuberculosis 
while in was in service or that his pre-existing service 
tuberculosis was aggravated by his military service.  

In his statements, the appellant reiterated the contention he 
had made in December 1974 that he contracted tuberculosis 
during his period of active service.  His statements since 
October 1979 in that regard are not new.

The additional medical treatment records received since 
October 1979 do not show that the appellant has active 
tuberculosis or had such active disease either in service or 
in the year after his separation from service.  The treatment 
records also do not contain any findings or opinions on the 
issues of whether tuberculosis pre-existed the appellant's 
service and, if so, whether such disease was aggravated by 
service.  As such, the additional medical records lack 
probative value and are not material.

Also, evidence that has been submitted since 1979 includes 
statements by the appellant that he developed active 
tuberculosis while in service, and alternatively, that the 
condition was aggravated by his military service.  However, 
as a layman, the appellant is not qualified to offer an 
opinion on a question of medical diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 495 (1992).  The appellant's 
contentions are duplicative of his contentions made at the 
time of the prior final denial.  Further, unsupported lay 
statements, even if new, do not serve as a predicate to 
reopen a previously disallowed claim.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  Laypersons are not competent to 
give a medical opinion as to diagnosis or causation.  
Therefore, statements to that effect are not new and material 
evidence, see Vargas-Gonzalez v. West, 12 Vet. App. 321 
(1999), and are insufficient to reopen the claim.  See Savage 
v. Gober, 10 Vet. App. 488 (1997).  For that reason, his 
statements have no probative value and are not material.

In sum, none of the additional evidence added to the record 
since October 1979 concerning the appellant's pulmonary 
status is new and material, and the claim of entitlement to 
service connection for pulmonary tuberculosis is not 
reopened. 
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(2001).




ORDER

1.  New and material evidence has not been submitted 
sufficient reopen the appellant's claim for entitlement to 
service connection for schizophrenia, and as such, the appeal 
is denied.  

2.  New and material evidence has not been submitted 
sufficient reopen the appellant's claim for entitlement to 
service connection for pulmonary tuberculosis, and as such, 
the appeal is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


